SMITH, Judge,
dissenting.
I dissent from the majority decision to affirm the order of the Workers’ Compensation Appeal Board denying the disability and fatal claim petitions filed by Petitioner Nancy Wolf. The majority notes the harsh result reached in this case in view of the fact that the decedent developed an occupational disease, polycythemia vera culminating in acute leukemia which caused his death, due to the decedent’s exposure to massive doses of radiation from cobalt, radium and x-ray equipment during his employment from 1956 through October 30, 1987 when he was laid off. I disagree with the majority’s conclusion that the construction of Section 301(c)(2) of the Workers’ Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 411(2), as a statute of repose requires a reversal of the Workers’ Compensation Judge (WCJ).
In the case sub judice, the decedent was diagnosed with polycythemia vera in 1983 by Dr. William Lord. He determined that the decedent was medically disabled as of March 28, 1991, within 300 weeks of his last exposure to radiation, and that medically he was incapable of working and should apply for social security disability. According to medical testimony credited by the WCJ, the decedent was entitled to disability benefits at the time of his layoff, and although the decedent continued to work after his layoff at various jobs earning less wages, he nonetheless continued to suffer from the effects of the occupational disease caused by his employment. Moreover, the record is undisputed that the *467employer was fully aware of the decedent’s condition prior to his layoff. The decedent’s exposure to radiation was monitored and tested by the employer beginning in 1959; the decedent’s foreman testified that the employees used no protection and that dosimeters and film badges were eventually used to monitor exposure. The employer’s medical insurance carrier paid medical bills incurred to treat the decedent’s condition. Notwithstanding notice of the decedent’s condition, the employer appealed the WCJ’s decision, contending that the decedent did not die or become disabled within 300 weeks of his last exposure to radiation.
The WCJ found that the decedent was exposed to radiation through the last day of employment with the employer on October 30, 1987 and that he was declared medically disabled on March 28, 1991 because of the effects of the polcythemia vera condition caused by substantial exposure to radiation. The decedent’s disability manifested itself within the 300-week period after his last exposure, and Petitioner proved that the decedent was unaware of the work-relatedness of his disease until May 18, 1994. After weighing extensive medical evidence, the WCJ determined that the decedent’s work-related exposure to radiation led to his disease which ultimately caused his death and that Petitioner demonstrated that the acute leukemia was a natural evolution of the course of the decedent’s polycythemia vera.
In Sporio v. Workers’ Compensation Appeal Board (Songer Constr.), 553 Pa. 44, 717 A.2d 525 (1998), the Supreme Court stated that under Section 301(c)(2) an employee’s disability caused by an occupational disease must manifest itself within 300 weeks of the employee’s last exposure to hazards of the disease to be compensa-ble. To sustain a fatal claim petition, a claimant must show that the employee’s death from an occupational disease occurred within 300 weeks after the employee’s last exposure if the employee did not file a lifetime claim. The employer argued that because the employee filed no claim during his lifetime for the occupational disease that caused his death (malignant mesothelioma) and he died beyond the 300-week period, the claim petitions filed by his widow should be dismissed. The Supreme Court nonetheless allowed Petitioner’s fatal claim petition, which was filed in February 1993 and alleged malignant mesothelioma as a cause of her husband’s death and that his injury occurred in May 1983 (last exposure); the employee filed a claim petition in January 1993 for the same disease, but he died before any hearings were conducted. The court allowed the fatal claim given that the employee’s disease resulted from his exposure to asbestos at work and that his former employer knew that he suffered injury due to that exposure, having defended the employee’s June 1983 claim petition for mixed dust pneumoconiosis, which is not linked to the mesothelioma. The court held that even though the employee never filed a lifetime claim for the disease that caused his death, its decision did not impede the purposes of Section 301(c)(2).
In view of this most recent interpretation, I seriously question the majority’s reliance upon City of McKeesport v. Workers’ Compensation Appeal Board (Miletti), 715 A.2d 532 (Pa.Cmwlth.1998), appeal granted, — Pa. -, 732 A.2d 1211 (1998), where this Court reversed the grant of a fatal claim petition solely because the decedent/employee failed to file a lifetime claim for benefits. Presumably, the Supreme Court will decide whether Section 301(c)(2) requires proof that an injury is “compensable” or is “compensated” during the 300-week period before a fatal claim petition may be granted. Nevertheless, Petitioner filed a claim petition on the decedent’s behalf here, and the WCJ determined that he was entitled to total disability benefits from October 1987 to November 1988 and partial and total disability benefits for various other times thereafter due to his condition.
*468Most important, however, is the Supreme Court’s recognition of the legislative intent behind Section 301(c)(2) to prevent stale claims and to prevent speculation over the cause of a disease many years after the exposure occurred, conditions that did not exist in Sporio. The court also noted that allowing benefits in that case furthered the remedial purposes of the Act. It is clear that here the purposes of Section 301(c)(2) have been met. Petitioner has not presented a stale claim nor is there a need to prevent speculation over whether the decedent’s occupational disease is work-related many years after his last exposure. This Court too must consider the remedial purposes of the Act, which is to substitute a speedy and less costly alternative to common law tort claims to provide compensation to employees who suffer work-related injuries. Spo-rio; see also Gardner v. Erie Insurance Co., 555 Pa. 59, 722 A.2d 1041 (1999) (the Act is to be liberally construed in favor of the injured employee and in favor of furthering humanitarian purposes of the Act). That construction will be fostered by the Court’s reversal of the Board’s order and reinstatement of the WCJ’s well-reasoned, thoughtful and particularly thorough decision to grant benefits to Petitioner.